Citation Nr: 1218224	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  05-32 425A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, evaluated as 40 percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent for left lumbar radiculopathy at L3-4.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 1987.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's disability evaluation for chronic low back pain to 40 percent, effective August 4, 2004, and granted service connection for left lumbar radiculopathy at L3-4, evaluated as 10 percent disabling, effective August 4, 2004.

The Veteran testified at a video conference hearing before the undersigned in March 2007.  A transcript of the hearing is associated with the claims file.

The Board remanded this case for further development in May 2007, May 2009, and April 2011.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's low back disability has been characterized by limitation of motion, but not ankylosis or incapacitating episodes.

2.  The Veteran has right lower extremity radiculopathy manifested by occasional complaints of radiating pain and occasional mild loss of muscle strength. 

3.  Throughout the appeals period, the Veteran's left lumbar radiculopathy at L3-4 has been characterized by complaints of radiating pain, occasional mild loss of muscle strength, without muscle atrophy or abnormal reflexes.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the orthopedic manifestations of a back pain disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2010); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The criteria for a 10 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.120, 4.123, 4.124a, DC 8520 (2011).

3.  The criteria for an initial disability rating in excess of 20 percent, for left lumbar radiculopathy at L3-4 have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.7, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, like the low back disability claim, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Specifically, the notice letters in September through December 2004, which predated the Court's decision in Dingess, did not address what type of information and evidence was needed to establish a disability rating and effective date.  However, Dingess compliant notice was issued in a March 2006 letter, and the claim was thereafter readjudicated in a May 2006 rating decision.  Accordingly, any timing deficiency has here been cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran's lumbar radiculopathy claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this issue.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2007 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's May 2007, May 2009, and April 2011 remands, VA obtained the Veteran's Social Security Administration (SSA) records and associated them with the claims file and provided the Veteran with orthopedic and neurological examinations in January 2008, April 2010, and the May 2011 addendum supplied the information sought in the most recent remand.  Together, the examinations and addendums contain all information needed to rate the disabilities.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the May 2007, May 2009, and April 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Low Back Disability

In a March 1998 rating decision, the RO granted service connection for spinal muscles and assigned a noncompensable evaluation, effective May 16, 1997.  The Veteran requested an increased rating in December 1999, indicating that his symptoms had worsened.  In a July 2000 rating decision, the evaluation for chronic low back pain was increased to 20 percent, effective May 17, 1999.  

In a statement dated July 2002, the Veteran again requested an increased rating for worsening symptoms.  This claim was denied in a March 2003 rating decision and the 20 percent evaluation was continued.  He submitted a notice of disagreement with that decision in February 2004.  A notification letter dated May 22, 2004, was sent to the Veteran along with the statement of the case.  This letter included notice that the VA Form 9, Appeal to the Board of Veterans' Appeals, must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter also included the provision that if the substantive appeal was not filed within 60 days, the Veteran's case would be closed, and informed the Veteran that a request for an extension should be made prior to the expiration if the time limit.  See also 38 C.F.R. § 20.302(b).  The deadline for submission of a Substantive Appeal in this case was July 23, 2004.  See 38 C.F.R. § 20.305(b).  

The Veteran submitted a VA Form 9 dated July 29, 2004 and received on August 4, 2004.  The RO closed the appeal on the basis of an untimely substantive appeal.  See 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303; cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the statutory timeline for the submission of a substantive appeal is not jurisdictional in nature and allowing VA to waive any applicable timeliness requirement in some circumstances).  VA did not waive the timeliness requirement.  Thus the March 2003 rating decision became final.  See 38 C.F.R. §§ 3.104, 20.1103.  The Form 9 was, however, accepted as a new claim for an increased rating.  This claim gave rise to the current appeal.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his August 2004 claim. 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

As of September 26, 2003, disabilities of the spine, such as lumbosacral strain, are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The current claim was received after the effective date of the regulatory changes, but the period for consideration of the appeal extends to one year prior to the claim.  38 C.F.R. § 3.400(o) (2011); see Hart v. Mansfield.  The record includes a report of acupuncture and examination of the back on September 25, 2003.  Hence the old rating criteria are potentially applicable.  

These criteria could not; however, serve as the basis for an increased or higher initial rating.  The old criteria provided a maximum 40 percent rating for limitation of lumbar spine motion or lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).  The Veteran has been in receipt of a 40 percent rating throughout the appeal period.  Higher ratings were provided for ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2003).  As discussed below, the Veteran does not have ankylosis.

The rating criteria for intervertebral disc disease during the pertinent period prior to September 26, 2003 were essentially the same as those in effect today.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The current General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 2.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

These provisions are not applicable where the Veteran is in receipt of the maximum rating for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown.

Throughout the appeals period, the Veteran's low back disability has been characterized by limitation of motion with associated pain and rare reports of spasm.  At all examinations the Veteran has retained some range of thoracolumbar motion.  The Veteran still has range of motion and his spine has never been found to be fixed in position.  His hearing testimony and other statements in the record show that he has not reported ankylosis.  Thus, the weight of the evidence is against a finding that there is ankylosis as would be necessary for an increased rating under the General Rating Formula.  

A 50 percent evaluation requires evidence of unfavorable ankylosis of the entire thoracolumbar spine, meaning ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 5; see 38 C.F.R. §§ 4.7, 4.21.  These additional symptoms are not present here.  The record shows complaints of severe pain, but no evidence of additional functional loss equivalent to unfavorable ankylosis of the entire thoracolumbar spine.  See DeLuca, 8 Vet. App. at 204-7.  Thus, the rating criteria for a 50 percent evaluation are not satisfied.  38 C.F.R. § 4.71a, Diagnostic Code 5254.  

The Board has also considered whether the Veteran's chronic low back pain would be entitled to a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes.  Under this Formula, a higher evaluation of 60 percent is available for IDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note 1.  The record does not show that the Veteran has IDS or that his low back disability has resulted in incapacitating episodes.  Thus a higher evaluation under DC 5243 is not available.

For these reasons, the Board determines that the preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent for the Veteran's low back disability at any point during the appellate period.  38 C.F.R. § 4.7.

The Board has also considered whether separate compensation is warranted for neurological symptoms.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this regard, the Veteran has consistently denied bowel or bladder problems.  See October 2004 VA examination; January 2008 VA examination; April 201 VA examination; see also September 2005 and October 2005 VA treatment records.  After consistently denying any symptoms of erectile dysfunction (ED) for the majority of the appeals period, the Veteran report ED at the time of his April 2010 VA examination, but associated that symptom with medication that he took for his blood pressure and diabetes (conditions that are not currently service connected).  There is no medical opinion that the ED is linked to the back disability.  Thus, this is not considered a neurological symptom of his low back disability.

The issue of left lumbar radiculopathy at L3-4 is addressed separately below as the Veteran has already been assigned a disability evaluation for that neurological symptom.  

A VA record dated August 31, 2005 refers to pain radiating down the Veteran's right lower extremity, as do later records.  See e.g., September 2006 and March 2007 VA treatment records; April 2010 VA examination.

Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity, 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity, a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve in either lower extremity, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked musculature atrophy in either lower extremity.  38 C.F.R. § 4.124a.

There has been some debate among clinicians as to whether the Veteran actually has radiculopathy.  Earlier VA treatment records include findings of radiating back pain with mildly diminished (4/5) strength in some areas of the lower extremities.  The examiner who conducted the April 2010 VA examination concluded, after reviewing EMG studies, that the Veteran did not have radiculopathy, but did have impairment involving the sural nerve, which was described as entirely sensory.  Given the earlier findings and the fact that the recent examiner did not provide an opinion as to the source of the sural nerve impairment, the Board will resolve reasonable doubt in the Veteran's favor and conclude that he does have radiculopathy related to the service connected back disability.

Symptoms of right leg radiculopathy have been reported only occasionally, and when reported have consisted of radiating pain and mild loss of strength in the hip flexors or quadriceps.  At the most recent examination he reported pain radiating only to the left leg and he has generally reported that his symptoms are mainly on the left side.  See e.g., February 2006 VA treatment records; April 2010 VA examination addendum; but see January 2008 VA examination (showing full muscle strength and reflexes); hearing transcripts.  

Given this level of disability, a 10 percent rating is granted for mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.

The medical records show no other neurologic impairment (except for that involving the left leg and discussed below).  Thus, the weight of the evidence is against a finding that there is additional neurologic disability associated with the service connected back disability.  The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for neurological manifestations of the Veteran's low back disability.

Left Lumbar Radiculopathy

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

The initial 20 percent rating was assigned for the left leg disability under Diagnostic Code 8520, based on moderate incomplete paralysis.  38 C.F.R. § 4.124a.

At his October 2004 VA examination the Veteran was diagnosed as having persistent left radiculopathy in a L3-L4 dermatome.  Throughout the appeals period, the evidence of record has noted the Veteran's complaints of pain radiating down his left side.  See e.g., October 2004 VA examination, March 2006 DRO hearing transcript; April 2010 VA examination.  

He has also reported episodes of his leg giving out on him, with the highest reported frequency being up to three times per week.  See August 2006 VA treatment record.  Other records note decrease in sensation.  See e.g., January 2007 VA treatment record.  Additionally, the medical evidence shows mild loss of muscle strength (4/5).  See e.g., January 2008 VA examination.  Examiners have found normal reflexes and the EMG showed involvement of the sural nerve without any reported involvement of the deeper nerves or nerves further down the leg.  Examiners have found that there is no atrophy.  These findings weigh against a finding that the Veteran has a disability that approximates more than moderate incomplete paralysis.  38 C.F.R. §§ 4.7, 4.21 (2011).  

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  The manifestations of the back disability, limitation of motion with associated functional impairment from pain and tenderness, and radiculopathy involving the nerves of the lower legs, are contemplated in the applicable rating criteria.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

The Veteran is currently in receipt of a total rating based on individual unemployability due to service-connected disabilities (TDIU), effective August 4, 2004, which has been recognized as the date of his claim for an increased rating for the back disability.  See May 2005 rating decision.  Thus, no additional discussion of TDIU is necessary.
















							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 40 percent for the orthopedic manifestations of the low back disability is denied.

Entitlement to a 10 percent rating for right lower extremity radiculopathy is granted, effective August 4, 2004.

Entitlement to an initial rating in excess of 20 percent for left lumbar radiculopathy at L3-4 is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


